                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


DAVE WINGATE,

                       Plaintiff,

v.                                                     Case No. 19-4074-HLT

BARKMAN HONEY LLC and
TRUE SOURCE HONEY, LLC,

                       Defendants.


                            AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 56) to amend the scheduling order

filed on February 25, 2020 (ECF No. 50). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.     All class discovery shall be commenced or served in time to be completed

by July 29, 2020.

        b.     Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by June 1, 2020, and from defendant by July 1,

2020. Disclosures and reports by any rebuttal experts are due by July 15, 2020.

        c.     Motions challenging admissibility of expert testimony are due by August 12,

2020.

        d.     Plaintiff’s motion for class certification is due by September 1, 2020. The



                                              1
O:\SCHEDULINGORDERS\19-4074-HLT-56-ASO.DOCX
response to the class-certification motion is due by October 16, 2020. The reply in

support of class-certification is due by October 30, 2020.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated March 31, 2020, at Kansas City, Kansas.


                                                s/ James P. O=Hara
                                              James P. O=Hara
                                              U.S. Magistrate Judge




                                                2
O:\SCHEDULINGORDERS\19-4074-HLT-56-ASO.DOCX
